Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.

 Status of Application/Amendments/claims
2.	Applicant’s amendment filed December 27, 2021 is acknowledged.  Claims 2-3 and 7-8 are cancelled. Claim 1 is amended. Claims 1, 4-6 and 9-11 are pending and under examination in this office action.
3.	Applicant’s arguments filed on December 27, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
4.	The rejection of claims 1-2, 4-6 and 8-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 2 and 8.
The rejection of claims 2 and 8 under 35 U.S.C. 103 as being unpatentable over Dezawa (US2011/007064; was issued as US9550975) in view of Ahn et al. (Neonatology, 2016; 109:377-383. DOI:10.1159/000444905) and Vawda et al. (Seminars in Fetal & Neonatal Medicine, 2007; 12:259-272) is moot because the claims are canceled.
The rejection of claims 2 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10993966 in view of Ahn et al. (2016), Vawda et al. (2007) and Sanberg et al. (US2013/0045189) is moot because the claims are canceled.
The provisional rejection of claims 2 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 19 of copending Application No. 16/321203 or claims 11-27 of copending Application No. 17219430 in view of Ahn et al. (2016), Vawda et al. (2007) and Sanberg et al. (US2013/0045189) is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on December 27, 2021, the following rejections are maintained.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 4-6 and 9-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Dezawa (US2011/0070647; was issued as US9550975) in view of Ahn et al. (Neonatology, 2016; 109:377-383. DOI:10.1159/000444905) and Vawda et al. (Seminars in Fetal & Neonatal Medicine, 2007; 12:259-272). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 4-6 and 9-11 as amended are drawn to a method for ameliorating perinatal brain damage in a subject in need thereof , comprising administering to the subject a cell preparation comprising SSEA-3+ pluripotent stem cells (SSEA-3+-PSCs) isolated from mesenchymal tissue or cultured mesenchymal cells, wherein the SSEA-3+-PSCs have all of the following properties: i) CD105+; ii) low or non-existent telomerase activity; iii) having ability to differentiate into any of the three germ layers; iv) exhibiting no neoplastic proliferation; and v)having self-renewal ability, wherein the perinatal brain damage is a member selected from the group consisting of learning disability, motor disability, cerebral palsy, behavior disorder, mental development abnormality, sensory disorder, speech disorder, epilepsy, dysphagia and abnormal respiratory control.
On p. 5 of the response, Applicant argues that Dezawa does not teach or suggest ameliorating perinatal brain damage, Ahn does not compensate the 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. Dezawa teaches a therapeutic method for treatment of a disease, comprising administering to a patient in need thereof a therapeutically effective dose of a cell preparation comprising a cell fraction of SSEA-3+-PSCs isolated from mesenchymal tissue of or cultured mesenchymal cells, and wherein the disease includes degenerative or traumatic neurologic disorders including damages to brain, damages to the CNS, neurodegenerative disease, Parkinson’s disease, spinal cord injury, ischemia, brain infarction recited in claim 1 (see abstract; paragraphs [0142]-[0146]; [0132]-[0134]; [0016]-[0019]; [0019]-[0023], [0078]-[0079], [0206]-[0219]; p. 22, claims 1-24, in particular). Dezawa also teaches that the SSEA-3+-PSCs have the properties (i)-(iv) and CD146(-) as in claim 4; CD117(-), CD146(-), NG2(-), CD34(-), vWF(-) and CD271(-) as in claim 5 and  CD117(-), CD146(-), NG2(-), CD34(-), vWF(-), Sox10(-), Snail(-), Slug(-), Tyrp-1 (-) and Dct(-) as in claim 6 (see [0019]-[0023]; [0103]-[0109]; [0208], [0211], [0233];in particular); also capable of engrafting into the brain tissue as in claim 9 ([0132]). Dezawa also teaches the claimed amount range of approximately 1x105 cells/individual, which meets the limitations recited in claims 10-11 (1x105 to 1x108 cells/individual; approximately 1x105 cells/kg to approximately 1x108 cells/kg per target individual) (see paragraphs [0220], example 2]).
The damages to brain, ischemia, brain infarction meets the limitation “brain damage” caused by cerebral palsy or epilepsy because damages to brain, ischemia or brain infarction causes cerebral palsy or epilepsy as evidenced by Kirton et al. (see abstract; Stroke, 2013; 44:3265-3271) and Camilo et al. (see abstract; Stroke, 2004; 35:1769-1775).
ii. The difference between Dezawa and the claimed method is for perinatal, neonate, infant or child recited in claims 1 and 10-11 versus a patient. 
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Ahn and Vawda are cited to support perinatal, neonate, infant or child.
iv. While Dezawa does not teach perinatal, neonate, infant or child recited in claims 1 and 10-11, Ahn and Vawda teach these limitations and provide motivation and an expectation of success. In particular, Ahn teaches a therapeutic method for treating 5 cells per dose, 1x106 cells per dose or 5x106 cells/kg per dose or 1x107 cells/kg per dose (see abstract; p. 378-381, in particular). Vawda teaches a therapeutic method for treating perinatal brain injuries or damages, comprising administering to a patient in need thereof a therapeutically effective dose of pluripotent stem cells, wherein the pluripotent stem cells are SSEA-3+ pluripotent stem cells and/or CD105+ and isolated from mesenchymal tissue of or cultured mesenchymal cells; and wherein the perinatal brain injuries or damages include hypoxia-ischemia due to cerebral palsy, developmental disabilities, infection, extended labor or repeated asphyxia after birth, pediatric traumatic brain injury (TBI), blunt head injury, hypoxic ischemic encephalopathy, epilepsy, seizure, metabolic diseases including lysosomal, peroxisomal mitochondrial and amino acid disorders to neurodegenerative diseases and muscle diseases, and  white matter diseases including hypo or dysmyelination during development or demyelination in the postnatal (see abstract; p. 259-267, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Ahn and Vawda with the teaching of Dezawa to use the method of Dezawa to treat perinatal brain damage including damages caused by cerebral palsy, learning and motor diability, behavior and developmental abnormality and sensor disorder, speech disorder, epilepsy, dysphagia and abnormal respiratory control with an 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 . 

7.	Claims 10-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Dezawa (US2011/0070647) in view of Ahn et al. (2016) and Vawda et al. (2007) as applied to claims 1, 4-6 and 9-11 above, and further in view of Sanberg et al. (US2013/0045189, published Feb 21, 2013, priority Apr 26, 2010, cited previously). The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 6 of the response, Applicant acknowledges that Sanberg teaches a method of treating stroke, a neurodegenerative disease or neurological injury in a patient, comprising administering a therapeutically effective amount of CTXOE03 cells to the patient but argues that Sanberg does not compensate the deficiencies of Dezawa, Ahn and Vawda. Applicant argues that there is no expectation of success because "stroke" is distinguishable from "perinatal brain damage"; in particular brain damage in strokes is caused by blood vessels being clogged with blood clots, which results in necrosis of brain tissue whereas brain damage in perinatal brain damage is due to hypoxic ischemia, and reperfusion after ischemia, and apoptosis is more involved in perinatal brain damage. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International 
	i. For the reasons set forth above, Dezawa, Ahn and Vawda teach the method recited in claims 1, 4-6 and 9-11.
ii. The difference between claims 10-11 and the teachings of Dezawa, Ahn and Vawda is the dose range (i.e. 1x105-1x108 cells/individual or 3x104 cells/kg to 3x107 cells/kg per individual vs. at least 5x105 cells per dose or 1x106 cells per dose, or 5x106 cells/kg per dose or 1x107 cells/kg). 
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Sanberg is cited to support the claimed dose range. 
iv. While Dezawa, Ahn and Vawda do not teach that the cell dose range in a single dose is exactly identical to the claimed range (i.e. 1x105-1x108 cells/individual or 3x104 cells/kg to 3x107 cells/kg per individual) as in claims 10-11, Dezawa teaches a dose range of approximately 1x105 cells/individual (see paragraphs [0220], example 2), Ahn teaches at least 5x105 cells per dose or 1x106 cells per dose, or 5x106 cells/kg per dose or 1x107 cells/kg (see abstract; p. 380-381, in particular) and Sanberg teach the use of human neural stem cells in an amount of the range of about 1x104 to about 1x109 cells, about 1x105 to about 1x107 or about 2x105 to about 8x106 for treating  Sanberg with the teachings of Dezawa, Ahn and Vawda to use the claimed dose range in the method of Dezawa, Ahn and Vawda for treating a perinatal brain damage with an expectation of success because Dezawa, Ahn and Sanberg teach the use of different dose ranges including 1x105 cells/individual, at least 5x105 cells per dose, 1x106 cells per dose, or 5x106 cells/kg per dose or 1x107 cells/kg or about 1x104 to about 1x109 cells for treating brain injury or damage, cerebral palsy, neurodegenerative diseases, traumatic brain injury, ischemia and stroke; and Dezawa, Ahn and Vawda teach methods of treating perinatal brain injury or damage including cerebral palsy, neurodegenerative diseases, traumatic brain injury, ischemia and stroke, hypoxic ischemic encephalopathy, epilepsy or seizure using the claimed pluripotent stem cells. A skilled artisan would have been motivated to broaden the use and application of the method of Dezawa, Ahn and Vawda to include different dose ranges including the claimed dose ranges in treating perinatal brain injury or damage including cerebral palsy, neurodegenerative diseases, traumatic brain injury, ischemia and stroke, hypoxic ischemic encephalopathy, epilepsy or seizure because different dose ranges either within or overlapping with the claimed ranges have successfully used in treating perinatal brain damages as taught by Dezawa, Ahn and Sanberg; and thus the results are expected. In this combination, both Dezawa, Ahn and Vawda’s method and Sanberg’s method are performing the same functions in treating 5 cells/individual, at least 5x105 cells per dose, 1x106 cells per dose, or 5x106 cells/kg per dose or 1x107 cells/kg or about 1x104 to about 1x109 cells for treating brain injury or damage, cerebral palsy, neurodegenerative diseases, traumatic brain injury, ischemia and stroke, which are brain damage causing cerebral palsy or epilepsy.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
5-1x108 cells/individual or 3x104 cells/kg to 3x107 cells/kg per individual because Sanberg teaches the use of different dose ranges including 1x105 cells/individual, at least 5x105 cells per dose, 1x106 cells per dose, or 5x106 cells/kg per dose or 1x107 cells/kg or about 1x104 to about 1x109 cells for treating brain injury or damage, cerebral palsy, neurodegenerative diseases, traumatic brain injury, ischemia and stroke, which are brain damage causing cerebral palsy or epilepsy. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Sanberg because Sanberg teaches that this entire range treat brain damages and also teaches how to optimize the cell dose ranges. Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105USPQ 233, 235 (CCPA 1955)” See MPEP 2144.05-II. In this case, Sanberg, Dezawa, Ahn and Vawda have taught using different dose ranges for treating perinatal brain damages and adult brain damage including traumatic brain injury, neurodegenerative diseases, cerebral palsy, stroke, ischemia, hypoxic ischemic encephalopathy, epilepsy or seizure. Thus, it is obvious and not inventive to discover the optimum or workable ranges by routine experimentation because the results are expected. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  . 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-6 and 9-11 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10993966 in view of Ahn et al. (Neonatology, 2016; 109:377-383. DOI:10.1159/000444905), Vawda et al. (Seminars in Fetal & Neonatal Medicine, 2007; 12:259-272) and Sanberg et al. .
Claims 1, 4-6 and 9-11 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 19 of copending Application No. 16/321203 or claims 11-27 of copending Application No. 17219430, claim 21 of copending Application No. 17602557 in view of Ahn et al. (Neonatology, 2016; 109:377-383. DOI:10.1159/000444905), Vawda et al. (Seminars in Fetal & Neonatal Medicine, 2007; 12:259-272) and Sanberg et al. (US2013/0045189). The rejection is maintained for the reasons made of record and the reasons set forth below. 
	On p. 7 of the response, Applicant argues that the rejections have been overcome in view of amendment to the claims because the claims have been limited to perinatal brain damage selected from specific diseases including disability, motor disability, cerebral palsy, behavior disorder, mental development abnormality, sensory disorder, speech disorder, epilepsy, dysphagia or abnormal respiratory control, which are distinguishable from "cerebral infarction".
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP § 804, MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:

ii. The difference between the instantly claimed method and the method of the ‘966 patent is a perinatal brain damage from cerebral palsy vs cerebral infarction. 
iii. As previously made of record, cerebral infarction also causes brain damage as acknowledged by Applicant (see paragraphs [0048]-[0050] of the instant specification).  
iv. The damages to brain, ischemia, brain infarction meets the limitation “brain damage” caused by cerebral palsy or epilepsy because damages to brain, ischemia or brain infarction causes cerebral palsy or epilepsy as evidenced by Kirton et al. (see abstract; Stroke, 2013; 44:3265-3271) and Camilo et al. (see abstract; Stroke, 2004; 35:1769-1775) and perinatal stroke causes cerebral palsy.
v. While the claims of the ‘966 patent or copending Application Nos. 16/321203, 17219430 and 17602557 do not teach or recite perinatal, perinatal, neonate, infant or child recited in claims 1 and 10-11, Ahn and Vawda teach these limitations for the reasons set forth above under the 103 rejection. In view of the combined teachings of Ahn, Vawda and the ‘966 patent, a skilled artisan would have been motivated to broaden the use and the application of the method of the ‘966 patent or copending Application Nos. 16/321203, 17219430 and 17602557 in treating perinatal brain damage because pluripotent stem cells expressing SSEA-3 and CD105 and with the properties recited in claim 1 have successfully been used for treating perinatal brain damage and thus the results are expected.  
	vi. While the ‘966 patent, Ahn and Vawda do not teach that the cell dose range in a single dose is exactly identical to the claimed range (i.e. 1x105-1x108 cells/individual 4 cells/kg to 3x107 cells/kg per individual), the ‘966 patent or copending Application Nos. 16/321203, 17219430 and 17602557 teach a dose range of 1 to 10 times at 1x103-2x107 cells per individual or the total doses of 1x103-2x108 cells or 1x104-1x108 cells, Ahn teaches at least 5x105 cells per dose or 1x106 cells per dose, or 5x106 cells/kg per dose or 1x107 cells/kg (see abstract; p. 380-381, in particular) and Sanberg et al. (US2013/0045189) teach the use of human neural stem cells, CTX0E03 cells in an amount of the range of about 1x104 to about 1x109 cells, about 1x105 to about 1x107 or about 2x105 to about 8x106 for treating neurodegenerative diseases including traumatic brain injury,ischemia, stroke (see abstract; paragraphs [0046]-[0047], [0037]; p. 8-9, claims 1-23). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Sanberg with the teachings of the ‘966 patent or copending Application Nos. 16/321203, 17219430 and 17602557, Ahn and Vawda to use the claimed dose range in the method of the ‘966 patent or copending Application Nos. 16/321203, 17219430 and 17602557 for the same reasons set forth above under the 103 rejection. 
	vii. Routine optimization of the dose ranges of the ’966 and the dose ranges disclosed by Ahn, Vawda and Sanberg would have led to the claimed range of 1x105-1x108 cells/individual or 3x104 cells/kg to 3x107 cells/kg per individual for the same reasons set forth above under the 103 rejection. Thus, it is obvious and not inventive to optimize workable range or to discover the optimum or workable ranges by routine experimentation. Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105USPQ 233, 235 (CCPA 1955)” See 
Accordingly, the rejection of claims 1, 4-6 and 9-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US10993966 in view of Ahn, Vawda and Sanberg and the provisional rejection of claims 1, 4-6 and 9-11 stand on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 16/321203, 17219430 and 17602557 in view of Ahn, Vawda and Sanberg are maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on December 27, 2021.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4-6 and 9-11 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

i. The limitation “wherein the perinatal brain damage is a member selected from the group consisting of learning disability, motor disability, cerebral palsy, behavior disorder, mental development abnormality, sensory disorder, speech disorder, epilepsy, dysphagia and abnormal respiratory control” recited in independent claim 1 is unclear because it is unclear whether the limitation means that the perinatal brain damage is caused by a disease selected from the recited diseases or the perinatal brain damage is among the recited diseases. For examination purposes, the limitation is interpreted as “perinatal brain damage is caused by a disease selected from the group consisting of learning disability, motor disability, cerebral palsy, behavior disorder, mental development abnormality, sensory disorder, speech disorder, epilepsy, dysphagia and abnormal respiratory control”.
ii. The rest of the claims are indefinite as depending from an indefinite claim 1. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This is a new matter rejection.
Claims 1, 4-6 and 9-11 as amended are drawn to a method for ameliorating a perinatal brain damage in a subject in need thereof, comprising administering to the subject a cell preparation comprising pluripotent stem cells positive for SSEA-3 isolated from mesenchymal tissue or cultured mesenchymal cells, wherein cell preparation comprise a cell fraction wherein the pluripotent stem cells positive for SSEA-1 have been isolated by an antigen marker for SSEA-3 as an indicator, or concentrated by external stress treatment, wherein the pluripotent stem cells are CD105+, with low or non-existent telomerase activity, capable of differentiating into any of the three germ layers, no neoplastic proliferation and self-renewal, and wherein the perinatal brain damage is a member selected from the group consisting of learning disability, motor disability, cerebral palsy, behavior disorder, mental development abnormality, sensory disorder, speech disorder, epilepsy, dysphagia and abnormal respiratory control. 
The instant claims now recite new limitations “wherein the perinatal brain damage is a member selected from the group consisting of learning disability, motor disability, cerebral palsy, behavior disorder, mental development abnormality, sensory disorder, speech disorder, epilepsy, dysphagia and abnormal respiratory control”, which were not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the present claims, 
The specification fails to disclose the new limitations.  Applicant only discloses “perinatal brain damage is or caused by learning disability, motor disability, cerebral palsy, behavior disorder, mental development abnormality, sensory disorder, speech disorder, epilepsy, dysphagia and abnormal respiratory control”. Applicant provides no guidance as to what is encompassed in the new limitations. Accordingly, in the absence of sufficient recitation of the new limitations, the specification does not provide adequate written description to support the new limitations recited in claim 1. Support is not found for the new limitations as disclosed in the original specification and thus the recitations constitute new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.



Conclusion

11.	NO CLAIM IS ALLOWED.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chicha et al. (Childs Nerv Syst, 2014; 30:37-46) teaches a method of treating neonatal hypoxic-ischemic insults, which cause brain damage comprising administering 
van Velthoven et al. (Front Cell Neurosci. 2014; doi:10.3389/fncel.2014.00207) teaches a method of treating  ischemic brain injury using mesenchymal stem cell (MSC)-based therapy by transplantation of the MSCs in neonatal animal models of stroke (see p. 1-2).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 26, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649